 



Exhibit 10.2

 

THIS NOTE, THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF AND THE SECURITIES
ISSUABLE UPON CONVERSION THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY OTHER foreign OR STATE SECURITIES ACTS, nor has
a prospectus with respect to such Note and securities been filed with ANY
SecuritiES Authority. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER SAID ACT OR THE FILING OF SUCH A PROSPECTUS OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

SAVE FOODS, INC.

 

CONVERTIBLE PROMISSORY NOTE

 

Principal Amount: $__ Issue Date: _______

 

WHEREAS, SAVE FOODS, INC., a Delaware corporation (the “Company”), is raising
bridge financing in the form of, inter alia, loans convertible into equity of
the Company, in an aggregate amount of up to US$___ (the “Loan”), in accordance
with a Convertible Loan Agreement, dated as of _____ (the “Effective Date”),
among the Company and certain lenders thereto (the “Loan Agreement”), and
______(the “Lender”) has funded a portion of the Loan in an amount equal to the
Principal Amount (as set forth above).

 

NOW, THEREFORE, FOR VALUE RECEIVED, the Company promises to pay to the Lender in
lawful money of the United States of America, the sum of the Principal Amount as
set forth above (the “Principal Amount”), plus any accrued but unpaid interest,
on the earlier of (i) the third anniversary of the Effective Date or (ii) the
consummation of a Deemed Liquidation (as defined in the Loan Agreement), unless
converted in accordance with the terms of this Convertible Promissory Note (this
“Note”) and the Loan Agreement.

 

The following is a statement of the rights of Lender and the conditions to which
this Note is subject, and to which Lender, by the acceptance of this Note,
agrees:

 

1. Interest. The Principal Amount shall bear interest from the date of its
issuance at the rate of five percent (5%) per annum, compounded annually (the
Principal Amount together with any accrued and unpaid interest, the “Holder Loan
Amount”).

 

2. Repayment. Unless otherwise converted as provided in the Loan Agreement and
the terms of this Note, repayment of the Holder Loan Amount shall be made as
follows: (i) the Principal Amount shall be repaid in twenty four (24) equal
monthly installments, starting on the twenty fifth (25th) month following of the
Effective Date, and (ii) the interest accrued on the Holdert Loan Amount shall
be paid in two (2) bi-annual installments, commencing on the first anniversary
of the first payment of the Principle Amount.

 

3. Conversion. The Holder Loan Amount shall be convertible into shares of the
Company’s capital stock in accordance with the terms of the Loan Agreement.

 

4. Amendments. Any provision of this Note may be amended, waived or modified in
accordance with the terms of the Loan Agreement.

 

5. Waivers. The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.

 

 

 

 

6. Governing Law. This Note and all actions arising out of or in connection with
this Note shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to the conflicts of law provisions of the
State of Delaware, or of any other state. Any dispute hereunder will be
adjudicated solely in the United States federal and state courts of the State of
Delaware.

 

7. Assignment. None of the rights, privileges, or obligations set forth in,
arising under, or created by this Note may be assigned or transferred by the
Company or the Lender without the prior written consent of the other party,
other than an assignment or transfer by the Lender to one or more of its
affiliates which shall not require any prior consent.

 

8. Further Actions. The parties agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Note.

 

(Signature Page Follows)

 

-2-

 

 

The Company has caused this Convertible Note to be issued as of the date first
written above.

 

  SAVE FOODS, INC.   a Delaware corporation         By:                       
Name:     Title:  

 

[Signature Page to the Convertible Note dated _______]

 

 

 

 

